Millard, S.
—This is an appeal from an order confirming a report of the transfer tax appraiser and fixing the transfer tax on the estate of Maria B. Starbuck, deceased. The only question to be decided by me is whether or not the value of the husband’s right of curtesy in the undisposed of real estate of his wife should be deducted from the amount of the estate left by her before fixing the tax, or whether it shall be taxed as a part thereof. It is admitted that the appellant, G. Eired Starbuck, was the husband of Maria B. Starbuck, deceased; that she died seized of certain real property in the city of Mt. Vernon; that children were born alive of the marriage and that the said Maria B. Starbuck is now dead. 'There can, therefore, be no question in this case that all of the requisites necessary to give the husband the right of curtesy existed. That he has such a right has not been disputed by the appraiser, and is admitted in the Comptroller’s brief. It is a cause of great surprise to me, to say the least, to find, at this late date, that no decision upon this subject has ever been rendered and that the question is to be decided by me apparently for the first time. Burrill’s Law Dictionary, volume 1, page 412, referring to curtesy, says it is: “ Ah estate to which a man is by law entitled, on the death of his wife, in the lands or tenements of which she was seized during the marriage in fee simple or fee tail, provided he had issue by her, born alive, during the marriage, and capable of inheriting her estate.”
It further says: “ It is a species of freehold estate, and not an inheritance, and equally known to English, Scotch and American law.” Citing 4 Kent Com. 27, 28. 1
Prior to the Married Women’s Acts of 1848, 1849: and 1861, the husband had the absolute right to the wife’s property during his life; but, after the passage of these acts, the wife had the right to sell and dispose of her property the same as if she was a feme sole. By the provisions of these acts, therefore, the ¡wife had the right to cut off and defeat the husband’s right of *150curtesy, either by will or deed, if she saw fit to do so; in other words, the husband’s right of curtesy still existed, subject, however, to the right of the wife to divest him of it by will or deed.
. “ The husband’s estate is not derived merely out of the estate of the wife, but is created by law, and is tacitly annexed to the gift, and so continues as an incident of the estate created, notwithstanding the termination thereof by the happening of the specified event.” Hatfield v. Sneden, 54 N. Y, 280.
“ The common law rights of a husband as tenant by the curtesy are not affected by the Acts of 1848' and 1849, for the more effectual protection of the property of married women, as to the real estate of the wife undisposed of at her death.” Hatfield v. Sneden, 54 N. Y. 280.
This seems to be the only authority upon this question, but it has never been criticised or disputed in any way; and the conclusion is inevitable that, if the right of curtesy was not affected by the acts above referred to, it must still exist, as it did originally. The Married' Women’s Acts above referred to were repealed by chapter 272 of the Laws of 1896, known as the Domestic Relations Law; and the provisions of those acts are now embodied in section 20' of said Domestic Relations Law. In addition to the case of Hatfield v. Sneden, above referred to, which holds that the husband’s estate of curtesy is not derived out of the estate of the wife, but is created by law, I might in this connection call attention to the fact that the general rule of descent of real property in this State makes no reference whatever to the right of curtesy, but disposes of the real estate of an intestate as follows:
“ Section 281. General Rule of Descent. Real property of a person who dies without devising the same shall descend:
“ 1. To his lineal descendants.
“ 2. To his father.
“ 3. To his mother; and
*151“ 4. To his collateral relatives, as prescribed in the following sections of this Article.”
The right of curtesy, however, is recognized in this same Real Property Law (chapter 547 of the Laws of 1896), and at the end of section 280 the following provision will be found: “ this Article does not "affect a limitation of an estate by deed or will, or tenancy by the curtesy or dower.”
It must be evident that, if the right of curtesy was an inheritance, it would be provided for in section 281 above set forth; but no mention whatever is made, and it would, therefore, be otherwise disposed of, were it not for the common law Tight which is still recognized by the above quotation from section 280. Section 220 of chapter .908' of the Laws of 1906, provides as follows:
“ Taxable transfers. A tax shall be and is hereby imposed upon the transfer of any property, real or personal, of the value of $500 or over or of any interest therein or income therefrom in trust or otherwise, to persons or corporations not exempt by law from taxation on real or personal property in the following cases:
“ 1. When the transfer is by will or by the intestate laws of ■this State from any person dying seized or possessed of the property while a resident of the State.”
There are other provisions of this section, but all of them refer, except in the case of a transfer made during the lifetime of a person,- to a transfer by will or the intestate laws of the State; and, as above shown, the husband’s right of curtesy is not acquired by him by will, or by reason of the intestate laws, but is a common law right which during the lifetime of his wife was initiate, but which after her death became consummate, and his right to the same could not have been questioned from the time that his wife was seized of the property and their children were born alive, unless the wife saw fit to dispose of the same by will or deed. In this case, having failed to do *152either, the husband’s right to the same dates back to the time when these conditions existed, and, although his right to possession, owing to her right to divest him if she saw fit, must be postponed until her death, still it nevertheless existed and could be taken away in no other way. The Court of Appeals, in Matter of Gould, 156 N. Y. 423, have thus defined the meaning of the word “ transfer“ The word ‘ transfer ’ in the act in relation to taxable transfer of property is used in its ordinary legal signification, namely, that the owner of a thing delivers it to another with the intent of passing the rights which he has in it to the latter.” It is quite evident from this definition that no transfer was made by the wife of the right of curtesy claimed by the husband in this case.
There is only one other point raised in this case which I consider necessary to pass upon at this time. It is claimed by the respondent that, in order to entitle the appellant to relief,, he must show that the property claimed to be exempt is specifically made so by statute. I think he is wrong in this statement. This would be so in reference to a general tax law, but the collateral inheritance tax is looked upon as a special tax, reaching only special cases and affecting only special classes of persons. The decisions submitted by the respondent, read with this distinction in view, will show that he is wrong in applying them to this case.
The Court of Appeals, in Matter of Enston, 113 N. Y. 174, referring to this act, say: “ The tax imposed by this act is not a common burden upon all the property or upon the People within the State. It is not a general but a-special tax, reaching only to special eases and affecting only a special class of persons. The executors in this case do not, therefore, in any proper sense, claim exemption from a general tax or a common burden. Their claim is that there is no law which imposes such a tax upon the property in their hands as executors. If they were seeking to escape from general taxation, or to be ex*153empted from a common burden imposed upon the People of the State generally, then the authorities cited by the learned counsel for the People, to the effect that an exemption thus claimed must be clearly made out, would be applicable. But the executors come into court claiming that the special taxation provided for in the law of 1885 is not applicable to them, or the property which they represent. In such a case they have the right, both in reason and in justice, to claim that they shall be clearly brought within the terms of the law before they shall be subjected to its burdens. It is a well-established rule that a citizen cannot be subjected to special burdens without the clear warrant of the law.”
To the same effect, see Matter of Kennedy, 113 App. Div. 4; Matter of Miller, 77 id. 473; Matter of Vassar, 127 N. Y. 12.
While there has been no decision exempting the right of curtesy from taxation, my attention has been called to a decision which exempted the value of a right of dower of a widow in her husband’s real estate; and, as far as this is authority, I cannot help but feel that it substantiates this decision, because the husband’s right of curtesy is as much his, as the widow’s right of dower is hers, except for the fact that the wife has the right to divest him of it by will or deed if she sees fit so to do; but, when she fails, as in this case, to make any disposition of the property and dies intestate, then the right of curtesy in the husband becomes his without the power of any one to change it. It follows that the order, heretofore made, assessing and fixing the transfer tax upon the estate of Maria B. Starbuck should be reversed and the same remitted to the appraiser for modification, in accordance with this opinion.
Decreed accordingly.